Braley, J.
The verdict for the defendant was ordered rightly, even if the defences of contributory negligence, assumption of risk, and that the injury was caused by the negligence of a fellow employee were not available under St. 1911, c. 751, Part I, § 1, because the company was not a subscriber.
The plaintiff failed to introduce any affirmative evidence from *308which the jury would have been warranted in finding that the fall of the box resulted from either the defendant’s negligence, or the negligence of its servants. Hofnauer v. R. H. White Co. 186 Mass. 47. Droney v. Doherty, 186 Mass. 205, 206. Curtin v. Boston Elevated Railway, 194 Mass. 260. Ryan v. Fall River Iron Works Co. 200 Mass. 188.

Exceptions overruled.